[Cite as Mick v. Dir., Ohio Dept. of Job & Family Servs., 2022-Ohio-3047.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                              JUDGES:
STEVEN MICK                                           :       Hon. W. Scott Gwin, P.J.
                                                      :       Hon. William B. Hoffman, J.
                 Appellant                            :       Hon. John W. Wise, J.
                                                      :
-vs-                                                  :
                                                      :       Case No. 22 CAE 03 0025
DIRECTOR, OHIO DEPARTMENT                             :
OF JOB & FAMILY SERVICES                              :
                                                      :       OPINION
                 Appellee




CHARACTER OF PROCEEDING:                                  Civil appeal from the Delaware County
                                                          Court of Common Pleas, Case No. 21 CV F
                                                          09 0423


JUDGMENT:                                                 Affirmed


DATE OF JUDGMENT ENTRY:                                   September 1, 2022


APPEARANCES:

For Appellant                                             For Appellee

DAVID YOST                                                KEVIN R. KELLEHER
Ohio Attorney General                                     4635 Trueman Blvd., Ste. 100
BY: DAVID E. LEFTON                                       Hillard, OH 43026
Principal Assistant Attorney General
Unemployment Compensation Unit
30 East Broad Street, 26th Floor
Columbus, OH 43215
Delaware County, Case No. 22 CAE 03 0025                                               2


Gwin, P.J.

      {¶1}   Appellant Steven Mick appeals the February 28, 2022 decision of the

Delaware County Court of Common Pleas affirming the decision of the Unemployment

Compensation Review Commission. Appellee is the Director of the Ohio Department of

Job and Family Services (“ODJFS”).

                                  Facts & Procedural History

      {¶2}   Appellant applied for unemployment compensation benefits. On March 24,

2020, ODJFS issued an initial determination awarding appellant unemployment

compensation benefits due to COVID-19 separation in the amount of $160.00 per week

($4,160 total) for the benefit year beginning March 15, 2020. Appellant also received

compensation via the Federal Pandemic Unemployment Compensation Program.

      {¶3}   The record is not clear what appellant’s occupation was, but the initial

approval of unemployment compensation benefits lists “employer names” from the

qualifying weeks of October 1, 2018 to September 30, 2019 as “Solar Saloon LLC” and

“ICG of Ohio LLC.”

      {¶4}   Appellant had a liver transplant on November 3, 2020. He was released

from the hospital on December 19, 2020. Appellant applied for unemployment benefits

again, first requesting benefits for the week of December 20, 2020 through December 26,

2020. Appellant received $160 in benefits for that week. He subsequently filed additional

applications and received benefits for each week between December 27, 2020 and

February 20, 2021, totaling $3,680.

      {¶5}   On February 25, 2021, ODJFS issued a determination informing appellant

he was overpaid benefits to which he was not entitled from December 27, 2020 to
Delaware County, Case No. 22 CAE 03 0025                                                    3


February 20, 2021 ($460 per week for a total of $3,680) because appellant was not able

to work, and thus failed to meet the requirement of R.C. 4141.29(A)(4)(a)(i). In the

determination it states, “claimant is ineligible from 12/27/2020 until this agency is provided

evidence that this issue no longer exists and claimant is otherwise eligible.”

       {¶6}   ODJFS issued another determination on March 3, 2021. ODJFS found

appellant was overpaid benefits to which he was not entitled for the week of December

26, 2020 ($160) because appellant was not able to work.

       {¶7}   Appellant appealed both the February 25 and March 3 determinations. On

March 16, 2021, ODJFS issued redeterminations affirming both of the initial

determinations. Appellant appealed the redeterminations on April 14, 2021. Jurisdiction

was transferred to the Unemployment Compensation Review Commission (“Review

Commission”).

       {¶8}   Hearing Officer Hanysh conducted a telephone hearing on June 24, 2021,

limited only to the issue of the timeliness of appellant’s appeal. Appellant explained why

his appeal was late. The hearing officer also informed appellant as follows: “generally

hearing officers do look for some type of notification from a medical professional that you

were cleared to work in the timeframe in question. And it doesn’t mean that you had to

be able to do your complete job that you did prior. It’s just that you were able to work full

time within the restrictions the doctor placed you under.” Appellant asked, “would your

advice to me be to get a hold of that doctor and ask him to write me something,” and

questioned why his hospital discharge papers would not be sufficient. Hearing Officer

Hanysh advised appellant to get a letter from his doctor saying he was able to work on

December 19, 2020. The hearing officer advised appellant to fax the letter pursuant to
Delaware County, Case No. 22 CAE 03 0025                                               4


the instructions in the notice of hearing. In an order dated June 25, 2021, the hearing

officer found appellant’s appeal of the redeterminations was timely. The order stated the

appeal would be scheduled for a hearing on the merits.

       {¶9}   Appellant submitted one document via fax before the merit hearing: the

discharge paperwork that released him from the hospital after his liver transplant. The

discharge paperwork lists appellant’s medications, upcoming appointments, clinical notes

from his doctors, and guidelines on what activities he could safely do.       Under the

“discharge orders” portion of the paperwork, it states, “walker for discharge,” “bathroom

aids for discharge,” and “AMB referral to home health – inpatient discharge COC.”

Upcoming appointments listed on the forms were for rehabilitation (December 21 and

December 22), his primary care doctor (December 23), his transplant surgeons

(December 28 and January 5), and lab draws twice a week for three months. The “activity

guidelines” advised appellant not to engage in contact sports, to guard his abdomen, not

to lift objects weighing more than 5-10 pounds, not to vacuum for three months, no heavy

lifting, not to mow or garden for three months, and no driving for two weeks after

transplant, or while taking narcotics.

       {¶10} On July 12, 2021, Hearing Officer Colton held a telephone hearing on the

merits of appellant’s appeal.

       {¶11} Upon questioning by the hearing officer, appellant testified he was

immediately able to work upon his release from the hospital, as he was discharged with

no work restrictions. Appellant stated his doctor never gave him work restrictions, so he

did not have a letter stating the dates he was unable to work and the date he was cleared
Delaware County, Case No. 22 CAE 03 0025                                                   5


to return to work. Appellant pointed to the discharge summary he submitted as evidence

that he did not have any work restrictions.

       {¶12} When the hearing officer told appellant he needed something from his

doctor stating specifically what days he was unable to work and when he was released

to return to work, appellant stated that document did not exist. The hearing officer

instructed appellant to contact his doctor and inform the doctor that, for unemployment

purposes, he needs something specifically saying when he was released to work.

Appellant again stated that since he was never restricted from work, he could not get that

document. The hearing officer continued, “sir, you had a liver transplant so you cannot

work for a period after you had that. So, therefore, the fact that you had a liver transplant

means that you were unable to work for that period. So we need something from the

physician that states when you were able to return to work. Not your discharge papers

from the hospital, because just because you were discharged from the hospital does not

mean you were able to work.”         Appellant stated he believed the hearing officer’s

“argument” was wrong. The hearing officer again reiterated the need for a physician’s

statement as to when appellant was able to return to work.

       {¶13} The hearing officer informed appellant she would give him until the end of

the week to get the doctor’s letter. Appellant stated he didn’t think that “specific form”

was in his medical record. The hearing officer told appellant that no specific form was

needed, as all that was needed was something from a physician stating “Steven Mick was

released to work as of” whatever date. The hearing officer stated, “that’s all we need.”

Appellant again stated he did not understand why the discharge summary was not

sufficient. The hearing officer noted the discharge summary did not say he could return
Delaware County, Case No. 22 CAE 03 0025                                                    6


to work, it just released him from the hospital. The hearing officer used the example of a

family member that had a heart transplant, and explained that while the family member

was released from the hospital after two weeks, he was unable to return to work for six

months.

       {¶14} Appellant spent several minutes informing the hearing officer that ODJFS

should have looked at his doctor’s notes and/or medical records before making these

determinations, and the decisions were made upon misreading documents. The hearing

officer reiterated several additional times that she needed one document – a physician’s

note. Prior to the conclusion of the hearing, appellant told the hearing officer he would

get the letter. The hearing officer specifically instructed appellant where to fax the letter.

       {¶15} Appellant submitted two additional exhibits before the hearing officer closed

the record. The first exhibit is an e-mail chain between appellant and Julie Luebke

(“Luebke”), the OSU Wexner Medical Center Liver Transplant Coordinator.                In this

communication, appellant asks Luebke to print him a copy of the letter asserting when he

was on restrictions upon discharge, and when his work restrictions were limited. Luebke

responded, “I do not see any letters that transplant has done. We normally only do those

letters if a patient requests them.”

       {¶16} The second exhibit is a letter from Cindy Higgins (“Higgins”), appellant’s

“support person/primary health care contact” during appellant’s stay in the hospital for his

liver transplant. Higgins stated she was in the room during appellant’s discharge from the

hospital, and heard the discharge instructions given to appellant. Higgins asserted that,

during the doctor’s discussion of appellant’s discharge from the hospital, there was no

mention of any work restrictions. Higgins stated she stayed with appellant for seven days
Delaware County, Case No. 22 CAE 03 0025                                                  7


upon his discharge from the hospital. Further, she reviewed the discharge instructions

including medications, dietary restrictions, incision care, daily activities, and upcoming

appointments, and there was nothing about work restrictions.

       {¶17} In the letter accompanying the additional exhibits, appellant stated he was

“being found guilty before and without the presumption of innocence” and argued it was

ODJFS’ responsibility to contact his team of surgeons, doctors, nurses, social workers,

and coordinators if they needed further information.

       {¶18} On July 20, 2021, Hearing Officer Colton issued a decision affirming both

of ODJFS’ redeterminations. Officer Colton noted that “ability to work” means “physically

able to work during each day of the week claimed to meet the requirement.” Officer Colton

reasoned that none of appellant’s evidence, the discharge documents, letter from the

transplant coordinator, and letter from Higgins, were sufficient to demonstrate appellant

had been released to work upon discharge from the hospital on December 19, 2020.

Officer Colton noted that while appellant testified he has not been unable to work at any

time, he was hospitalized from November 30 to December 19, which rendered him unable

to work for that period. Because appellant did not show he was able to work following his

liver-transplant surgery, Officer Colton held appellant remained ineligible for benefits for

the period beginning December 20, 2020, and remains ineligible. The hearing officer held

appellant must repay the benefits overpaid to him during that time.

       {¶19} On August 1, 2021, a request for review by the Review Commission was

made by appellant. The Review Commission issued a decision denying appellant’s

request for review on August 11, 2021.
Delaware County, Case No. 22 CAE 03 0025                                               8


      {¶20} Appellant next appealed the matter to the Delaware County Court of

Common Pleas. The appeal was briefed by both parties. The trial court issued a final

judgment entry on February 28, 2022. The trial court noted that a failure to provide

necessary documentation may prevent a claimant from collecting unemployment

compensation benefits. Further, that the evidence in the record undermines appellant’s

testimony. The trial court held there was competent and credible evidence to support the

Review Commission’s decision, and affirmed the Review Commission’s decision.

      {¶21} Appellant appeals the February 28, 2022 judgment entry of the Delaware

County Court of Common Pleas, and assigns the following as error:

      {¶22} “I. THE TRIAL COURT COMMITTED REVERSIBLE ERROR BY

AFFIRMING THE DECISION OF THE UNEMPLOYMENT COMPENSATION REVIEW

COMMISSION, WHICH FOUND APPELLANT INELIGIBLE FOR UNEMPLOYMENT

COMPENSATION BENEFITS DUE TO AN INABILITY TO WORK.”

                                      Standard of Review

      {¶23} R.C. 4141.28(H) governs the standard of review to be applied by the court

of common pleas and subsequent reviewing courts in unemployment compensation

cases. The statute states: “if the court finds that the decision of the commission was

unlawful, unreasonable, or against the manifest weight of the evidence, it shall reverse,

vacate, or modify the decision, or remand the matter to the commission. Otherwise, the

court shall affirm the decision of the commission.”

      {¶24} Our standard of review is the same.         Tzangas, Plakas & Mannos v.

Administrator, Ohio Bureau of Employment Services, 73 Ohio St.3d 694, 653 N.E.2d 1207

(1995). That is, the court of appeals must also determine whether the commission’s
Delaware County, Case No. 22 CAE 03 0025                                                   9


decision was unlawful, unreasonable, or against the manifest weight of the evidence. We

are required to focus on the decision of the commission, rather than that of the trial court.

Huth v. Director, Ohio Dept. of Job and Family Services, 5th Dist. Tuscarawas No. 2014

AP 03 0011, 2014-Ohio-5408.

       {¶25} Appellate courts are not permitted to make factual findings or to determine

the credibility of the witnesses; but the reviewing court does have the duty to determine

whether the Review Commission’s decision is supported by the evidence in the record.

Tzangas, Plakas & Mannos v. Administrator, Ohio Bureau of Employment Services, 73

Ohio St.3d 694, 653 N.E.2d 1207 (1995). This leaves the board’s role as a factfinder

intact. Id. Where the commission might reasonably decide either way, this Court has no

authority to upset the Commission’s decision. Bonannvo v. Ohio Dept. of Job & Family

Services, 5th Dist. Tuscarawas No. 2012 AP 02 0011, 2012-Ohio-5167; Williams v. Ohio

Dept. of Job & Family Servs., 129 Ohio St.3d 332, 2011-Ohio-2897, 951 N.E.2d 1031.

“Every reasonable presumption must be in favor of the [decision] and the findings of fact

[of the Review Commission].” Id.

                                                  I.

       {¶26} R.C. 4141.29(A)(4)(a)(i) states as follows:

       (A) No individual is entitled to a waiting period or benefits for any week

       unless the individual * * *

       (4)(a)(i) Is able to work and available for suitable work and, except as

       provided in division (A)(4)(a)(ii) or (iii) of this section, is actively seeking

       suitable work * * *.
Delaware County, Case No. 22 CAE 03 0025                                                 10


       {¶27} “Able to work” is defined as “physical capability to work.” Hinkle v. Lennox

Furnace Co., 84 Ohio App. 478, 83 N.E.2d 903 (3d Dist. Allen 1948); Johnson v.

Administrator, Ohio Bur. Of Employ. Servs., 8th Dist. Cuyahoga No. 73591, 1998 WL

241917 (May 14, 1998). This finding depends on the facts and circumstances of each

case. Id.

       {¶28} Appellant contends there is “binding precedent” from this Court holding a

claimant’s testimony alone is sufficient to overcome any presumption a claimant is unable

to work due to recent medical treatment.

       {¶29} Appellant first cites Kines v. Director, Postal Data Center, 5th Dist. Stark

No. CA-4712, 1978 WL 217474 (Jan. 18, 1978) in support of his argument. We find Kines

distinguishable from the instant case. First, unlike in this case, the Kines case dealt with

a federal civilian employee. As noted in our opinion, “an appeal involving unemployment

for a federal civilian employee under federal law (Title 5 §8501-8508) is limited to the

application of Ohio law to the findings of the federal agency as to whether the employee

performed federal service, the periods of the federal service, the amount of federal wages,

and the reasons for the termination of federal service.” Id. Additionally, with regard to

ability to work, it was not clear in Kines what evidence was presented at the hearing and

the claimant did actually report to work subsequent to his medical treatment. Further,

there was no “evidence or contention that the disability had continued beyond May 23,

1976,” as a doctor released the claimant to work. In the instant case, despite being asked

multiple times to do so, appellant never obtained a doctor’s release to work.

       {¶30} Appellant also cites Clement v. Clow Water Systems Co., 5th Dist.

Coshocton No. 91-CA-22, 1991 WL 302412 (Dec. 27, 1991). In Clement, this Court
Delaware County, Case No. 22 CAE 03 0025                                                 11


reversed the trial court and Review Commission’s determination that the claimant was

unable to work for a week in July, finding the “evidence in the record clearly indicate[d]

that: (1) Clement was able to work the week ending July 28, 1990; (2) Clement was

available for work suitable to his temperature restriction; (3) Clement informed Clow of

his availability; and (4) Clow refused to offer suitable work.” Clement testified his doctor

told him he could not work in temperatures over 90 degrees, and Clow’s personnel

manager also testified at the hearing.

       {¶31} Appellant argues that, pursuant to Clement, any time a claimant testifies he

or she is physically capable to work, they automatically meet the requirements contained

in R.C. 4141.29(A)(4)(a)(i). We find Clement does not stand for the proposition that the

testimony of the claimant, alone, is always sufficient to demonstrate he or she is able to

return to work. This would violate the established law giving deference to the Review

Commission, as the trier of fact, to determine factual issues, weigh the evidence, and

make credibility determinations. As noted above, this Court is not permitted to make

factual findings or to determine the credibility of the witnesses. Tzangas, Plakas &

Mannos v. Administrator, Ohio Bureau of Employment Services, 73 Ohio St.3d 694, 653

N.E.2d 1207 (1995).

       {¶32} This Court has specifically and repeatedly held in unemployment

compensation cases that a trial court and this Court must defer to the hearing officer’s

determination of credibility. Carden v. Ohio Dept. of Job & Family Services, 5th Dist.

Stark No. 2021CA00114, 2022-Ohio-2786 (trial court improperly failed to defer to the

hearing officer’s determination of credibility); Zanesville Metropolitan Housing Auth. v.

Tichenor, 5th Dist. Muskingum No. CT2018-0038, 2018-Ohio-4734 (hearing officer in the
Delaware County, Case No. 22 CAE 03 0025                                                   12


best position to assess witness credibility). Accordingly, we find there is no “binding

precedent” that a claimant’s testimony alone is always sufficient to meet the “ability to

work” requirement. The hearing officer is entitled to determine the credibility of a claimant,

and review the other evidence in the record. This Court’s review is limited to whether the

Review Commission’s decision was supported by competent and credible evidence. As

detailed below, we find the Commission’s decision was supported by evidence in the

record in this case, and was not against the manifest weight of the evidence.

       {¶33} Additionally, the recitation of facts in Clement is brief, and does not

specifically state that the claimant was the only person to testify, or that his testimony was

the only evidence indicating the claimant was able to work. At least one other individual

(the claimant’s manager) testified at the hearing.       There is no explicit statement in

Clement that a claimant’s testimony alone is sufficient to overcome any presumption a

claimant is unable to work due to recent medical treatment. Rather, the law cited in

Clement is consistent with the standard utilized today: the resolution of purely factual

questions is for the Board of Review and its referees as the trier of fact, and our review is

limited to a manifest weight of the evidence review.

       {¶34} Appellant additionally cites two cases from the Ninth District Court of

Appeals in support of his argument that the testimony of the claimant is sufficient to

demonstrate a claimant has the physical capability to work.

       {¶35} In 2015, the Ninth District affirmed the trial court’s decision affirming the

Review Commission’s determination finding the claimant eligible for unemployment

compensation, despite the employer’s argument the claimant was unable to work. Akron

v. Dir., Ohio Dept. of Job and Family Servs., 9th Dist. Summit No. 27489, 2015-Ohio-
Delaware County, Case No. 22 CAE 03 0025                                                 13


5376. The claimant testified he was able to work light duty. Id. However, in addition to

the claimant’s testimony, there was evidence the claimant was already performing light

duty work, was actually doing that work, and, at the time of the hearing, was employed in

a position where he was able to work. There is no such evidence in this case.

       {¶36} We similarly find the second case cited by appellant factually

distinguishable from the instant case. In Lorain Cty. Aud. v. Ohio Unemployment Review

Comm., the Ninth District affirmed the trial court and Review Commission’s decision to

grant the claimant unemployment benefits, despite the employer’s argument that the

claimant was physically unable to work. 185 Ohio App.3d 822, 2010-Ohio-37, 925 N.E.2d

1038 (9th Dist. Lorain).    The hearing officer found the claimant provided “credible

testimony” that she was physically able to work as required by law, and could perform all

the essential elements of her job. Id.

       {¶37} The key to the Ninth District’s analysis in the Lorain County case is that the

hearing officer found the claimant’s testimony was “credible testimony.” In this case, it is

clear from the hearing transcript and decision that the hearing officer did not find

appellant’s testimony that he was physically able to work the day he was released from

the hospital after a liver transplant credible. The hearing officer made it clear she would

need a statement from a doctor to confirm appellant’s testimony.           She specifically

explained to appellant why this was necessary. Given appellant’s response to the hearing

officer’s questions and the other evidence in the record, this was not an unreasonable

request. Appellant failed to provide this information; thus, the hearing officer made the

determination with the evidence in the record, including assessing the credibility of

appellant’s testimony. While appellant contacted a member of the transplant team asking
Delaware County, Case No. 22 CAE 03 0025                                                  14


for a copy of the letter about his work restrictions, she responded there was no such letter

in the file, as they are only done when a patient requests one. There is no evidence

appellant actually requested the letter, or that he contacted any of his other doctors to

provide a statement that he was physically able to work on December 19, 2020. See

Robertson v. Ohio Dir., Ohio Dept. of Job & Family Servs., 8th Dist. Cuyahoga No. 86898,

2006-Ohio-3349 (failure to provide documents as instructed by hearing officer prevented

claimant from receiving unemployment benefits); Waller v. Premier Cleaning Corp., 8th

Dist. Cuyahoga No. 44391, 1983 WL 5771 (Feb. 10, 1983) (by not providing a doctor’s

slip, could not get unemployment compensation because not available to work).

       {¶38} The law is clear that this Court must defer to the hearing officer’s

determination of credibility. The hearing officer in this case did not find appellant’s

testimony about his physical ability to work on December 19, 2020 credible. Since this

was the only evidence indicating appellant was physically able to work on that date, we

find the hearing officer’s decision is not against the manifest weight of the evidence. While

appellant argues his discharge papers demonstrate he was physically able to work as of

December 19, 2020, the discharge papers do not state he was physically able to work.

Rather, the discharge papers and letter from Higgins is further competent and credible

evidence supporting the hearing officer’s decision.

       {¶39} While Higgins stated in her letter that she was present in the room and did

not hear the doctor issue any restrictions to appellant, she did not testify or aver that the

doctor stated appellant was released to work, or physically able to work. Additionally,

Higgins stated she had to stay with appellant for seven days after his release from the

hospital to take care of him. This is competent and credible evidence that appellant was
Delaware County, Case No. 22 CAE 03 0025                                                      15


not physically able to work on December 19, 2020, as appellant testified he was. The

discharge paperwork includes a lengthy list of medications prescribed to appellant, states

appellant needed a walker and bathroom aids upon discharge from the hospital, and

states a referral was made for appellant to have home health care. There were numerous

upcoming appointments listed on the form, including with doctors, transplant surgeons,

and a rehabilitation specialist. His activity guidelines demonstrate he was limited in what

he could do, specifically that he had to guard his abdomen and could not drive while on

narcotic medication. Accordingly, we find there is competent and credible evidence to

support the Review Commission’s decision. Where the commission might reasonably

decide either way, this Court has no authority to upset the Commission’s decision.

Bonannvo v. Ohio Dept. of Job & Family Services, 5th Dist. Tuscarawas No. 2012 AP 02

0011, 2012-Ohio-5167; Williams v. Ohio Dept. of Job & Family Servs., 129 Ohio St.3d

332, 2011-Ohio-2897, 951 N.E.2d 1031.

                                    Burden of Proof / Persuasion

       {¶40} Appellant also contends the trial court improperly imposed a burden of proof

on appellant, in violation of R.C. 4141.281(C)(2). We disagree.

       {¶41} R.C. 4141.281(C)(2) states, “no person shall impose upon the claimant or

the employer any burden of proof as is required in a court of law.” Appellant contends

the trial court directly contradicted this prohibition when it stated in its judgment entry, “the

burden is on Mick, as the claimant, to demonstrate that he was entitled to unemployment

compensation benefits from December 2020 to February 2021.”

       {¶42} Though the trial court used the word “burden,” it did not say “burden of

proof.” Rather, the trial court cited to the Silkert case. In Silkert, the Court held, “in an
Delaware County, Case No. 22 CAE 03 0025                                                   16


administrative review of the eligibility of a discharged employee for unemployment

compensation, the burden of persuasion remains at all times upon the discharged

employee * * *.” Silkert v. Ohio Dept. of Job & Family Servs., 184 Ohio App.3d 78, 2009-

Ohio-4399, 919 N.E.2d 783 (2nd Dist.); see also Underhill v. Unemp. Comp. Rev. Comm.,

10th Dist. Franklin No. 10AP-617, 2011-Ohio-1598 (“discharged employee bears the

burden of persuasion to prove that he is entitled to unemployment compensation”).

       {¶43} In another portion of the judgment entry, the trial court states, “reasonable

efforts alone do not create competent, credible, evidence necessary for a claimant to

carry his or her burden of persuasion.” The trial court never utilized the phrase “burden

of proof” in its judgment entry. It is clear from the citations and terms used in the judgment

entry that the trial court was referring to appellant’s burden of persuasion, not improperly

imposing a burden of proof on appellant. This Court has held the claimant has the burden

of persuasion to prove he or she is entitled to unemployment compensation benefits.

Zanesville v. Metro. Housing Auth. v. Tichenor, 5th Dist. Muskingum No. CT2018-0038,

2018-Ohio-4734. The trial court’s analysis is in line with this Court’s precedent.

       {¶44} Based on the foregoing, appellant’s assignment of error is overruled.
Delaware County, Case No. 22 CAE 03 0025                                     17


      {¶45} The February 28, 2022 judgment entry of the Delaware County Court of

Common Pleas is affirmed.



By: Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur